This opinion is subject to administrative correction before final disposition.




                                 Before
                       HOUTZ, MYERS, and KISOR
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Byron M. HUMBERS
     Culinary Specialist (Submarine) Seaman (E-3), U.S. Navy
                             Appellant

                             No. 202200087

                        _________________________

                        Decided: 15 September 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Matthew C. Cox

 Sentence adjudged 28 February 2022 by a special court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 9 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN
                United States v. Humbers, NMCCA No. 202200087
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 MARK K. JAMISON
                                 Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2